NO. 07-04-0512-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                   FEBRUARY 24, 2005

                          ______________________________


                           GUSTAVO RAMIREZ, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE


                        _________________________________

              FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

                  NO. B15012-0306; HONORABLE ED SELF, JUDGE

                          _______________________________

Before QUINN and REAVIS and CAMPBELL, JJ.


                              ABATEMENT AND REMAND


       Pursuant to a guilty plea, appellant Gustavo Ramirez was convicted of burglary and

punishment was assessed at two years in a state jail facility and a $600 fine, suspended

for three years. After appellant’s plea of true and presentation of evidence in support of the

State’s motion to revoke, the trial court revoked community supervision and imposed the
original sentence. Appellant filed a pro se notice of appeal. The clerk’s record and

reporter’s record from the revocation hearing have both been filed. Appellant’s brief was

due to be filed on December 20, 2004, but has yet to be filed. Also, no motion for

extension of time has been filed. By letter dated January 25, 2005, appellant was notified

of the defect and also directed to either file his brief or a response by February 4, 2005.

Appellant did not respond and the brief remains outstanding.


       Therefore, we now abate this appeal, and remand the cause to the trial court for

further proceedings pursuant to Rule 38.8(b)(2) and (3) of the Texas Rules of Appellate

Procedure. Upon remand, the trial court shall immediately cause notice of a hearing to be

given and, thereafter, conduct a hearing to determine the following:


       1.     whether appellant desires to prosecute the appeal; and

       2.     whether appellant is indigent and entitled to appointed counsel.

The trial court shall cause a hearing to be transcribed. Should it be determined that

appellant does want to continue the appeal and is indigent, then the trial court shall also

take such measures as may be necessary to assure appellant effective assistance of

counsel, which measures may include the appointment of counsel. If counsel is appointed,

the name, address, telephone number, and state bar number of said counsel shall be

included in the order appointing new counsel. Finally, the trial court shall execute findings

of fact, conclusions of law, and such orders as the court may enter regarding the

aforementioned issues, and cause its findings and conclusions to be included in a


                                             2
supplemental clerk's record. A supplemental record of the hearing shall also be included

in the appellate record. Finally, the trial court shall file the supplemental clerk's record and

the supplemental reporter's record with the Clerk of this Court by Friday, March 25, 2005.


       It is so ordered.

                                                   Per Curiam
Do not publish.




                                               3